DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
each sandwiching portion has an outer lateral face; the two conductive members each include an extending portion, the extending portion extending toward the outer lateral face of one of the pair of sandwiching portions and 20having an end face which is exposed at said outer lateral face; and the fiber member includes a first fiber portion located downward of the extending portion.
in claim 10:
one end of each isolation portion is connected to a corresponding one of the plurality of first portions, 10wherein one of the plurality of fiber members is located at least in an adjoining region of the first portion to which each isolation portion is connected, the adjoining region adjoining the isolation portion, the one of the plurality of fiber members extending within the adjoining region in a direction which is non-orthogonal to the first direction, and wherein, 15the latticework portion of the resin member includes a plurality of second portions extending along the second direction; 
the plurality of additional fiber members are embedded in the plurality of second portions; and the fiber members and the plurality of additional fiber members constitute a knot-20less net.
in claim 14:
wherein one of the plurality of fiber members is located at least in an adjoining region of the first portion to which each isolation portion is connected, the adjoining region adjoining the isolation portion, the one of the plurality of fiber members extending within 15the adjoining region in a direction which is non-orthogonal to the first direction, wherein, the lead frame includes an outer frame portion surrounding the plurality of conductive portions arrayed along the first and second directions, and 
a plurality of hooks located inside the outer frame portion; and the plurality of fiber members are engaged on and supported by the plurality of 20hooks.
in claim 28:
 wherein, 10the plurality of connecting portions of the lead frame include first connecting portions each connecting the first conductive subportion of a conductive portion to the second conductive subportion of an adjacent conductive portion along the first direction, second connecting portions each connecting the first and second conductive 15subportions of a conductive portion to the first and second conductive subportions of an adjacent conductive portion along the second direction; and 
each fiber member includes a first fiber portion that is located above the corresponding second connecting portion and a second fiber portion located below the corresponding second connecting portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826